
	
		I
		111th CONGRESS
		1st Session
		H. R. 2902
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2009
			Mr. Massa (for
			 himself, Mr. Perriello, and
			 Mr. Hinchey) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To authorize the Federal Trade Commission, in
		  consultation with the Federal Communications Commission, to review volume usage
		  service plans of major broadband Internet service providers to ensure that such
		  plans are fairly based on cost.
	
	
		1.Short titleThis Act may be cited as the
			 Broadband Internet Fairness
			 Act.
		2.FindingsCongress finds the following:
			(1)Increased
			 deployment and adoption of broadband, including high-bandwidth uses of
			 broadband, is key to allow broadband stimulus funds to produce maximal economic
			 recovery and growth, and is key to the network effects of economic benefit
			 associated with the Internet.
			(2)No volume usage
			 service plan for broadband Internet access can be just and reasonable unless
			 charges are fairly based on the cost of the usage.
			(3)Volume usage
			 charges for broadband Internet access that are substantially above cost in a
			 market without sufficient competition constitute an unfair and unconscionable
			 practice, as substantially above-cost pricing has anti-competitive and
			 anti-consumer effects on Internet use, including in particular Internet use for
			 online video delivery.
			(4)The market for
			 video delivery is effectively controlled by companies operating both
			 traditional cable delivery and broadband Internet access services, increasing
			 incentives to raise prices for Internet use in high volumes, to discourage
			 consumers who may wish no longer to subscribe to traditional cable
			 services.
			(5)The Federal Trade Commission Act authorizes
			 the Federal Trade Commission to investigate and remedy consumer pricing
			 practices that it determines to be unfair or anti-competitive, including
			 pricing practices by Internet service providers, as Internet services are not
			 provided on a common carrier basis and therefore are not subject to the common
			 carrier limitation on Federal Trade Commission jurisdiction.
			3.Unjust,
			 unreasonable, or unreasonably discriminatory volume usage service
			 plans
			(a)ProhibitionIt
			 shall be unlawful for major broadband Internet service providers to offer
			 volume usage service plans imposing rates, terms, and conditions that are
			 unjust, unreasonable, or unreasonably discriminatory.
			(b)Service plan
			 analysis filing requiredMajor broadband Internet service
			 providers offering, or proposing to offer, volume usage service plans to any
			 portion of their service territory are required to file with the Federal Trade
			 Commission a service plan analysis that—
				(1)identifies the
			 different service tiers of broadband Internet service to be offered on the
			 basis of different data transmission volumes;
				(2)specifies the
			 different rates, terms, and conditions to be imposed for such tiers;
				(3)provides an
			 analysis of the economic reasonableness and necessity for imposing such
			 tiers—
					(A)based on assigning
			 the capital costs of deploying the facilities needed to provide such different
			 service tiers;
					(B)based on assigning
			 different operating costs, if any, that are attributable to the provision of
			 different service tiers; or
					(C)based on other
			 factors and costs specified by the provider as a justification for the proposed
			 volume usage service plan;
					(4)assess the impact
			 of such service tiers on the ability of residential consumers to access widely
			 used Internet services, including uses for agricultural, medical, educational,
			 environmental, library, and nonprofit purposes; and
				(5)specifies the
			 basis upon which the different rates of charges under the service plan will be
			 revised over the following 3 years, and inflation factors or other variables
			 that will be used to calculate or limit such revisions.
				4.Enforcement by
			 the federal trade commission
			(a)Enforcement by
			 FTCThe Commission shall, in consultation with the Federal
			 Communications Commission, review each service plan analysis submitted under
			 section 3(b) in order to determine whether the volume usage service plan is in
			 violation of section 3(a). A violation of section 3(a) shall be treated as a
			 violation of a rule defining an unfair or deceptive act or practice prescribed
			 under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C.
			 57(a)(1)(B)). The Federal Trade Commission shall enforce this Act in the same
			 manner, by the same means, and with the same jurisdiction as though all
			 applicable terms and provision of the Federal Trade Commission Act were
			 incorporated into and made a part of this Act.
			(b)Review and
			 remediationAfter an initial review of any service plan analysis
			 submitted under section 3(b), if the Commission identifies any elements of such
			 plan that appear to constitute a violation of section 3(a), the Commission
			 shall notify the provider submitting such plan of such elements and of the
			 steps the provider may take to correct such violations. The Commission shall,
			 prior to initiating any action under
			 subsection (e), review the steps taken by
			 the provider to correct such violations.
			(c)Factors
			 consideredIn determining whether a major broadband Internet
			 service provider has violated section 3(a), the Commission, in consultation
			 with the Federal Communications Commission, shall take into account, among
			 other factors—
				(1)whether the
			 service plan analysis filed with the Commission does not properly assign
			 operating costs to each of the service tiers within the volume usage service
			 plan;
				(2)whether the rates,
			 terms, and conditions are not justified by the costs of deploying or operating
			 the facilities required to provide and maintain the service tiers within the
			 volume usage service plan;
				(3)whether the volume
			 usage service plan imposes unjust, unreasonable, or unreasonably discriminatory
			 charges on residential consumers;
				(4)whether the volume
			 usage service plan deters or impedes—
					(A)the deployment of
			 and access to widely used Internet applications and services; or
					(B)the participation
			 of residential consumers in the growth and development of regional, national,
			 and international economies;
					(5)whether the volume
			 usage service plan unfairly penalizes consumers choosing to use high bandwidth
			 Internet applications and services, including those used for one-way or two-way
			 video;
				(6)whether the volume
			 usage service plan has anti-competitive effects on the market for video
			 delivery or the markets for Internet applications or services;
				(7)whether the volume
			 usage service plan imposes anti-consumer rates, terms, or conditions that
			 reflect insufficient competition in the local market for broadband Internet
			 services; or
				(8)whether the volume
			 usage service plan fails to comply with such other factors as the Commission,
			 in consultation with the Federal Communications Commission, determines to be
			 appropriate as set forth in the rules prescribed under section 5.
				(d)HearingsAs
			 a component of its review of each plan submitted under subsection (a), the
			 Commission shall, after the provider submitting such plan has had an
			 opportunity to take steps under
			 subsection (b) to correct any violations
			 identified by the Commission in its notice to the provider under such
			 subsection, provide for the conduct of a public hearing by a Commissioner or
			 other designated employee of the Commission, and for the collection of public
			 comment and testimony with respect to such plan. Such hearing shall be
			 conducted in a such a community or communities in such State or States as the
			 Commission determines are most directly affected by the volume usage service
			 plan.
			(e)Civil
			 Penalties
				(1)Notwithstanding the penalties set forth
			 under the Federal Trade Commission Act, any major broadband Internet service
			 provider who violates section 3(a) shall be subject to injunctive relief
			 requiring the broadband Internet service provider proposing or offering such
			 plan to suspend, terminate, or revise such plan.
				(2)In addition to
			 injunctive relief, any major broadband Internet service provider who violates
			 section 3(a) may be subject to a fine of not more than $1,000,000, as the
			 Commission determines is required to ensure ongoing compliance with this Act.
				5.Commission
			 rulemaking requiredWithin 180
			 days after the date of enactment of this Act, the Commission shall, by rule
			 prescribed in accordance with section 553 of title 5, United States Code,
			 establish procedures for the review of volume usage service plans and for the
			 conduct of public hearings pursuant to the requirements of this Act.
		6.Effect on other
			 lawsNothing in this Act shall
			 be construed to limit the authority of the Commission to bring enforcement
			 actions or take other measures under the Federal Trade Commission Act or any
			 other provision of law.
		7.Definitions
			(a)In
			 generalFor purposes of this Act:
				(1)CommissionThe
			 term Commission means the Federal Trade Commission.
				(2)Broadband
			 internet serviceThe term
			 broadband Internet service means an Internet protocol-based
			 transmission service that enables users to send and receive voice, video, data,
			 graphics, or a combination thereof.
				(3)Broadband
			 internet service providerThe term broadband Internet
			 service provider means any person who provides or offers to provide
			 broadband Internet service, either directly or through an affiliate.
				(4)Major broadband
			 internet service providerThe term major broadband Internet
			 service provider means a broadband Internet service provider that,
			 either directly or through an affiliate, provides broadband Internet service to
			 2,000,000 or more subscribers, as further defined by the rules prescribed by
			 the Commission pursuant to section 5.
				(5)Volume usage
			 service planThe term volume usage service plan
			 means any choice of broadband Internet service offerings to a residential
			 consumer that includes two or more different sets of rates, terms, or
			 conditions that are directly or indirectly based upon the amount of data
			 actually transmitted to or from the consumer within a fixed period of
			 time.
				(6)Residential
			 consumerThe term residential consumer includes any
			 individual consumer who subscribes to broadband Internet services primarily for
			 purposes other than a for-profit business purpose, and includes subscribers
			 that are nonprofit organizations or institutions of higher education.
				(b)Common
			 terminologyExcept as otherwise provided in subsection (a), terms
			 used in this Act have the meanings provided under section 3 of the
			 Communications Act of 1934 (47 U.S.C. 153) and section 602 of such Act (47
			 U.S.C. 522).
			
